Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  	a) a micro-pattern shaped and sized to align cells and extending at least partly into said internal compartment (claim 1); 	b) at least one micro-pattern at least partly extending into an internal compartment and said least one micro-pattern positioned in at least one flow path comprising a plurality of microgrooves (claim 2); 	c) an embodiment comprising at least one flow path and a plurality of microgrooves comprising a set of electrodes (Claim 11); 	d) an embodiment comprising an electrode associated with microgrooves connecting a first and a second compartment, and a micro-pattern extending at least partly into said internal compartment (claim 21); and 	e) an embodiment comprising at least one flow path and a micro-pattern extending at least partly into an internal compartment and comprising at least one of a channel, a groove, and a recess (claim 33), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the reference numeral 266 is not shown in FIG. 2d (see paragraph 250 of the published application). Reference numeral 230 (FIG. 2d) is not mentioned in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 9 and 21 are objected to because of the following informalities:   	As to claim 1, the limitation “said micro-pattern” in line 12, should read “said at least one micro-pattern” for consistency.   	As to claim 9, the limitation “said electrode” should read “said at least one .  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, 21 and 31-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said micro-pattern extending at least partly into said internal compartment" in line 12, however, the claim limitation is unclear. Applicants’ specification states that microgrooves extend at least partially into the central chamber (see page 40, lines 21-22). First, it is not clear from the specification if the “microgrooves” is referring to the microgrooves connecting the two chambers (see Specification at page 39, lines 27-28). Second, it is not clear what/which element of the microfluidic chamber the micro-pattern is extending from. The amended claim 1 does not define how the micro-pattern is structurally related to the other elements of the 
Claims 9-20, 31 and 33-39 are rejected by virtue of their dependency upon a rejected base claim.
Claim 11 recites the limitation "a plurality of microgrooves shaped and sized to align said cell extensions penetrating through said microgrooves from said internal compartment to said external compartment" in lines 3-5, however, the claim limitation is unclear. Independent claim 1 which claim 11 depends from, requires at least one flow path sized and shaped to allow penetration of cell extensions from said internal compartment into said external compartment. Thus, it is not clear if the recited “plurality of microgrooves” in claim 11 is the al least one flow path recited earlier in the claim, or a different element.
Claim 21 recites the limitation "said micro-pattern" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to – a micro-pattern – of define a micro-pattern earlier in the claim. Claims 32 are rejected by virtue of their dependency upon a rejected base claim.
Claim 21 recites the limitation "said micro-pattern extending at least partly into said internal compartment" in line 12, however, the claim limitation is unclear. It is not clear which element of the microfluidic chamber the micro-pattern is extending from. The amended claim 21 does not define how the micro-pattern is structurally related to the other elements of the microfluidic chamber (i.e., compartments, microgrooves and 
Claim 33 recites the limitation "wherein said micro-pattern includes at least one of a channel, a groove, and a recess" in lines 1-2, however, the claim limitation is unclear. Applicants’ specification states that microgrooves extend at least partially into the central chamber (see page 40, lines 21-22). First, it is not clear from the specification if the “microgrooves” is referring to the microgrooves connecting the two chambers (see Specification at page 39, lines 27-28). Assuming that the microgrooves extending into the internal chamber are the connecting microgrooves, the specification does not state that the electrodes extend into the internal chamber. Further, it is not clear if the micro-pattern having a channel is a separate element from the flow path having microgrooves. Further clarification is requested and appropriate correction is required.
Claim 36 recites the limitation "said electrode includes a micro-pattern having at least one groove" in lines 1-2, however, the claim limitation is unclear. Claim 7 which claim 36 depends from recites “wherein said electrode comprises said micro-patterned surface.” Claim 7 appears to require an electrode having a micro-patterned surface, while claim 36 appears to require an electrode comprising a micro-pattern having at least one groove on a surface thereof. In other words, it appears that each of claims 7 and 36 requires an electrode that is micro-patterned. Thus, it is not clear how the micro-patterns are structurally formed by the electrode. 
Appropriate correction is required.
Response to Arguments
Applicant’s amendments have overcome the objection to claim 21 from the previous Office Action.
Applicant’s amendments have overcome the 112(b) rejections from the previous Office Action.
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799